              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE
                         NASHVILLE DIVISION



                                                        CHAPTER 11
 In re:
                                                   CASE NO.: 3:16-BK-03304
 CHARLES WALKER,
                              DEBTOR.               JUDGE MASHBURN


     DEBTOR’S NOTICE OF LATE FILED EXHIBITS TO DOC. NO. 1149

                                      *****

      Comes Now, Charles E. Walker, (the “Debtor”) and gives notice of the late

filing of Exhibits A and C to Doc. No. 1149 which were inadvertently not attached.

1.    Exhibit A – Attachment Motion

2.    Exhibit C – Lien Lis Pendens

                                      Respectfully submitted,




                                      s/Charles E. Walker                       -
                                      Charles E. Walker, BPR No. 021277
                                      WOODBINE LEGAL PC
                                      69 Thompson Lane
                                      Nashville, Tennessee 37211
                                      o: 615-367-5111 | f: 615-383-1154
                                      E-Mail: charles@woodbinelegal.com
                                      Pro Se




                                     Page 1 of 2

Case 3:16-bk-03304    Doc 1150 Filed 05/01/19 Entered 05/01/19 08:52:09       Desc
                          Main Document    Page 1 of 2
                           CERTIFICATE OF SERVICE:


       I hereby certify that on May 1, 2019, I electronically filed the foregoing
DEBTOR’S NOTICE OF LATE FILED EXHIBITS TO DOC. NO. 1149 with the
Clerk of the Bankruptcy Court using the CM/ECF system, which will send
notification of such filing to all interested parties at their e-mail address on file with
the Court including:
       John Clayborne McLemore                          U.S. Trustee
       Law Office of John C. McLemore, PLLC             701 Broadway
       2000 Richard Jones Rd., Ste. 250                 Customs House, Suite 318
       Nashville, TN 37215                              Nashville, Tennessee 37203
       Chapter 11 Trustee                               U.S. Mail
       U.S. Mail


                                         s/Charles E. Walker                          -
                                         Charles E. Walker, BPR No. 021277




                                       Page 2 of 2

Case 3:16-bk-03304      Doc 1150 Filed 05/01/19 Entered 05/01/19 08:52:09          Desc
                            Main Document    Page 2 of 2
